Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present claims includes Condict et al (US 2013/0332558 A1) referred hereinafter as Condict, Meiri et al (US 9,606,870 B1) hereinafter referred to as Meiri, and Yoshida et al (US 2004/0162953 A1) hereinafter referred to as Yoshida.
Condict is an invention directed to managing data deduplication and data mirroring, Condict paragraphs 3-10, 53-55. Condict paragraphs 26-27 discloses an asynchronous content-based data deduplication invention that does not rely on timing. For example, Condict (paragraph 27) identifies data by its location and generation number to identify duplicate data in a storage domain.  When the destination node of the storage domain does not have data corresponding to the logical block address and generation number, then the source node sends the data to the destination node and the destination node either modifies or creates data at a target block address in the destination node, see Condict paragraphs 69-70.
However, Condict does not teach: “sending, to the destination node, the logical addresses and the corresponding data indicated as not being a duplicate of a block of data stored on the destination node comprising sending a plurality of batches of logical address and corresponding data pairs, wherein sending the plurality of batches comprises: selecting, by the source node, an initial batch based on a characteristic of the data being resynchronized, the initial batch having a batch size; receiving batch heuristics from the destination node; and determining whether to change the batch size for subsequent batches based on the received batch heuristics.”
Meiri is an invention directed to compressing data, and writing the compressed data, only when sufficient CPU resources or disk space is available and adding an indication that the data is compressed to the metadata, see Meiri Col. 15 Lines 51-67, and Col. 16 Lines 1-5.  Meiri accomplishes its invention’s goals through a virtualized computing system where the source nodes are data storage devices, see Meiri Col. 1 Lines 44-57, Col. 3 Lines 33-41, Col. 4 Lines 5-12; Fig. 1, item 12.  The purpose for Meiri’s invention is selecting a data pairs to improve wear levelling and to ensure equal spread of write operations, see Meiri Col. 8 Lines 36-42.
Meiri does not teach: “sending, to the destination node, the logical addresses and the corresponding data indicated as not being a duplicate of a block of data stored on the destination node comprising sending a plurality of batches of logical address and corresponding data pairs, wherein sending the plurality of batches comprises: selecting, by the source node, an initial batch based on a characteristic of the data being resynchronized, the initial batch having a batch size; receiving batch heuristics from the destination node; and determining whether to change the batch size for subsequent batches based on the received batch heuristics.”
Yoshida, paragraph 50, teaches the assignment of files in proportion to memory capacity of the storage node. Yoshida accomplishes its goals by allocating memory on a storage node based upon a division method of duplication that finds overlapping areas of hash space where the unit of calculation is by block. Yoshida, paragraphs 55-59. Once the memory is allocated, data pairs can be assigned by block name. Yoshida, paragraph 59.
Yoshida does not teach: “sending, to the destination node, the logical addresses and the corresponding data indicated as not being a duplicate of a block of data stored on the destination node comprising sending a plurality of batches of logical address and corresponding data pairs, wherein sending the plurality of batches comprises: selecting, by the source node, an initial batch based on a characteristic of the data being resynchronized, the initial batch having a batch size; receiving batch heuristics from the destination node; and determining whether to change the batch size for subsequent batches based on the received batch heuristics.
Thus, with respect to independent claims 1, 11, and 21, the prior art does not teach or suggest, “sending, to the destination node, the logical addresses and the corresponding data indicated as not being a duplicate of a block of data stored on the destination node comprising sending a plurality of batches of logical address and corresponding data pairs, wherein sending the plurality of batches comprises: selecting, by the source node, an initial batch based on a characteristic of the data being resynchronized, the initial batch having a batch size; receiving batch heuristics from the destination node; and determining whether to change the batch size for subsequent batches based on the received batch heuristics,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138